DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.	This office Action is in response to a communication filed on 02/22/2022, in which claims 17 - 32, excluding the currently cancelled claims, are pending and presented for examination.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 17 recites: 
 	A method to reconstruct coded video data with one or more processors, the method comprising: 
 	receiving a coded bitstream comprising one or more coded reshaped images in an input codeword representation; 
receiving reshaping metadata for the one or more coded reshaped images in the coded bitstream, wherein the reshaping metadata comprise parameters to generate a forward reshaping function based on the reshaping metadata, wherein the forward reshaping function maps pixels of an image from a first codeword representation to the input codeword representation, wherein the reshaping metadata comprise: 
a first parameter indicating a minimum bin index being used in reshaping; 
a second parameter to determine an active maximum bin index being used in the reshaping, wherein the active maximum bin index is smaller or equal to a predefined maximum bin index, and determining the active maximum bin index comprises computing a difference between the predefined maximum bin index and the second parameter; absolute delta codeword active bin in the input codeword representation; and signs of the absolute delta codeword values for each active bin in the input codeword representation;
 	generating a forward reshaping function based on the reshaping metadata; 
generating an inverse reshaping function based on the reshaping metadata or the forward 2Docket No.: D18021US01 (60175-0502) reshaping function, wherein the inverse reshaping function maps pixels of a reshaped image from the input codeword representation to the first codeword representation; and 
decoding the coded bitstream based on the forward reshaping function and the inverse reshaping function.

Examiner however agrees with Applicant’s assessment that the applied references, alone or in any combination, fail to disclose or suggest the features defined by Applicant’s claims. Therefore, all claims in this application are in condition for allowance. The assessment was based on Applicant’s arguments advanced in the latest communication as dated above.
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487